Name: Council Implementing Decision 2014/140/CFSP of 14Ã March 2014 implementing Council Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: international security;  criminal law;  Asia and Oceania;  international affairs;  international trade
 Date Published: 2014-03-15

 15.3.2014 EN Official Journal of the European Union L 76/42 COUNCIL IMPLEMENTING DECISION 2014/140/CFSP of 14 March 2014 implementing Council Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 31 May, 27 June, 24 September and 18 October 2013, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 March 2014. For the Council The President M. CHRISOCHOIDIS (1) OJ L 199, 2.8.2011, p. 57. ANNEX I. The entries in the list set out in the Annex to Decision 2011/486/CFSP for the persons below shall be replaced by the entries as set out below. A. Individuals associated with the Taliban 1. Fazl Rabi (alias (a) Fazl Rabbi, (b) Fazal Rabi, (c) Faisal Rabbi) Ground for listings: Senior official in Konar Province during the Taliban regime. Date of birth: (a) 1972, (b) 1975. Place of birth: (a) Kohe Safi District, Parwan Province, Afghanistan, (b) Kapisa Province, Afghanistan, (c) Nangarhar Province, Afghanistan, (d) Kabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Represents and provides financial and logistical support to the Haqqani Network, which is based in Afghanistan/Pakistan border area. (b) Member of the Taliban Financial Council. (c) Has travelled abroad to raise funds on behalf of Sirajuddin Jallaloudine Haqqani, Jalaluddin Haqqani, the Haqqani network and the Taliban. (d) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:6.1.2012. 2. Nasiruddin Haqqani (alias (a) Dr. Alim Ghair, (b) Naseer Haqqani, (c) Dr. Naseer Haqqani, (d) Nassir Haqqani, (e) Nashir Haqqani, (f) Naseruddin) Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: (a) A leader of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. (b) Son of Jalaluddin Haqqani. (c) He travelled to Saudi Arabia and the United Arab Emirates to raise funds for the Taliban. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani, one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani travelled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from Al-Qaida. In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al- Qaida-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. 3. Mohammad Aman Akhund (alias (a) Mohammed Aman, (b) Mullah Mohammed Oman, (c) Mullah Mohammad Aman Ustad Noorzai, (d) Mullah Mad Aman Ustad Noorzai, (e) Sanaullah) Date of birth: 1970. Place of birth: Bande Tumur Village, Maiwand District, Kandahar Province, Afghanistan. Other information: (a) Senior Taliban member as at 2011 with financial duties, including raising funds on behalf of the leadership. (b) Has provided logistical support for Taliban operations and channelled proceeds from drug trafficking to arms purchases. (c) Has acted as secretary to Taliban leader Mullah Mohammed Omar and as his messenger at senior-level meetings of the Taliban. (d) Also associated with Gul Agha Ishakzai. (e) Member of Mullah Mohammed Omars inner circle during the Taliban regime. Date of UN designation:6.1.2012. 4. Sangeen Zadran Sher Mohammad (alias (a) Sangin (b) Sangin Zadran (c) Sangeen Khan Zadran (d) Sangeen (e) Fateh (f) Noori) Title: (a) Maulavi (alternative spelling: Maulvi), (b) Mullah. Date of birth: (a) Approximately 1976, (b) Approximately 1979. Place of birth: Tang Stor Khel, Ziruk District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban Shadow Governor for Paktika Province as of late 2012. (b) Senior commander of the Haqqani Network. (c) Senior Lieutenant to Sirajuddin Lallaloudine Haqqani. (d) Belongs to Kharoti tribe. (e) Reportedly deceased September 2013. Date of UN designation: 16.08.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sangeen Zadran is an insurgency leader in Paktika Province, Afghanistan, and a commander of the Haqqani Network. The Haqqani Network, a Taliban-affiliated group of militants that operates in the border region between Afghanistan and Pakistan, has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. Zadran acts as a senior lieutenant to Haqqani Network leader Sirajuddin Haqqani. Sangeen Zadran helps lead fighters in attacks across south-eastern Afghanistan, and is believed to have planned and coordinated the movement of foreign fighters into Afghanistan. Sangeen Zadran has also been involved in numerous attacks by improvised explosive devices (IEDs). In addition to his role in these attacks, Sangeen Zadran has also been involved in the kidnapping of Afghans and foreign nationals in the border region between Afghanistan and Pakistan. B. Entities and other groups and undertakings associated with the Taliban 1. Rahat Ltd. (alias (a) Rahat Trading Company, (b) Haji Muhammad Qasim Sarafi, (c) New Chagai Trading, (d) Musa Kalim Hawala) Address: (a)Branch Office 1: Room number 33, 5th Floor, Sarafi Market, Kandahar City, Kandahar Province, Afghanistan, (b)Branch Office 2: Shop number 4, Azizi Bank, Haji Muhammad Isa Market, Wesh, Spin Boldak, Kandahar Province, Afghanistan, (c)Branch Office 3: Safaar Bazaar, Garmser District, Helmand Province, Afghanistan, (d)Branch Office 4: Lashkar Gah, Helmand Province, Afghanistan, (e)Branch Office 5: Gereshk District, Helmand Province, Afghanistan, (f)Branch Office 6: Zaranj District, Nimroz Province, Afghanistan, (g) Branch Office 7: i) Dr. Barno Road, Quetta, Pakistan, ii) Haji Mohammed Plaza, Tol Aram Road, near Jamaluddin Afghani Road, Quetta, Pakistan, iii) Kandahari Bazaar, Quetta, Pakistan, (h)Branch Office 8: Chaman, Baluchistan Province, Pakistan, (i)Branch Office 9: Chaghi Bazaar, Chaghi, Baluchistan Province, Pakistan, (j)Branch Office 10: Zahedan, Zabol Province, Iran. Other information: (a) Rahat Ltd. was used by Taliban leadership to transfer funds originating from external donors and narcotics trafficking to finance Taliban activity as of 2011 and 2012. (b) Owned by Mohammed Qasim Mir Wali Khudai Rahim. (c) Also associated Mohammad Naim Barich Khudaidad. Date of UN designation: 21.11.2012. II. The entry in the list set out in the Annex to Decision 2011/486/CFSP for the person below shall be deleted. A. Individuals associated with the Taliban 1. Badruddin Haqqani (alias Atiqullah).